Name: Commission Implementing Regulation (EU) NoÃ 1091/2013 of 4Ã November 2013 amending for the 206th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network
 Type: Implementing Regulation
 Subject Matter: international affairs;  politics and public safety
 Date Published: nan

 5.11.2013 EN Official Journal of the European Union L 293/36 COMMISSION IMPLEMENTING REGULATION (EU) No 1091/2013 of 4 November 2013 amending for the 206th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network, (1) and in particular Article 7(1)(a), 7a(1) and 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 18 October 2013 the Sanctions Committee of the United Nations Security Council (UNSC) decided to add one natural person and one entity to its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. On 24 October 2013 the Sanctions Committee of the UNSC decided to add another natural person to its list. Furthermore, on 16 October, the Sanctions Committee of the UNSC decided to amend one entry on the list. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly, (4) In order to ensure that the measures provided for in this Regulation are effective, it should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 November 2013. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The following entries shall be added under the heading Natural persons: (a) Muhammad Jamal Abd-Al Rahim Ahmad Al-Kashif (alias (a) Muhammad Jamal Abdo Al-Kashif, (b) Muhammad Jamal Abdo Al Kashef, (c) Muhammad Jamal Abd-Al Rahim Ahmad Al-Kashif, (d) Muhammad Jamal Abd-Al Rahim Al-Kashif, (e) Muhammad Jamal Abdu, (f) Muhammad Jamal, (g) Muhammad Jamal Abu Ahmad (nom de guerre), (h) Abu Ahmad (nom de guerre), (i) Abu Jamal (nom de guerre), (j) Muhammad Gamal Abu Ahmed, (k) Mohammad Jamal Abdo Ahmed (nom de guerre), (l) Muhammad Jamal Abduh (nom de guerre), (m) Muhammad Jamal Ahmad Abdu (nom de guerre), (n) Riyadh (nom de guerre)). Address: Egypt. Date of birth: (a) 1.1.1964, (b) 1.2.1964. Place of birth: Cairo, Egypt. Nationality: Egyptian. Passport no.: (a) Egyptian passport number 6487, issued 30 Jan. 1986, under name Muhammad Jamal Abdu, (b) Egyptian passport issued in 1993, under name Muhammad Jamal Abd-Al Rahim Ahmad Al-Kashif, (c) Yemeni passport number 388181, under name Muhammad Jamal Abd-Al Rahim Al-Kashif. Date of designation referred to in Article 2a (4) (b): 21 Oct. 2013. (b) Mohamed Lahbous (alias (a) Mohamed Ennouini, (b) Hassan, (c) Hocine). Date of birth: 1978. Place of birth: Mali. Nationality: Malian. Address: Mali. Date of designation referred to in Article 2a (4) (b): 24 Oct. 2013. (2) The following entry shall be added under the heading Legal persons, groups and entities: Muhammad Jamal Network (alias (a) MJN, (b) Muhammad Jamal Group, (c) Jamal Network, (d) Abu Ahmed Group, (e) Al-Qaida in Egypt, (f) AQE. Other information: Operates in Egypt, Libya, and Mali. Date of designation referred to in Article 2a (4) (b): 21 Oct. 2013. (3) The entry Mati ur-Rehman Ali Muhammad (alias (a) Mati-ur Rehman, (b) Mati ur Rehman, (c) Matiur Rahman, (d) Matiur Rehman, (e) Matti al-Rehman, (f) Abdul Samad, (g) Samad Sial, (h) Abdul Samad Sial, (i) Ustad Talha, (j) Qari Mushtaq, (k) Tariq, (l) Hussain). Date of birth: Approximately 1977. Place of birth: Chak number 36/DNB, Rajkan, Madina Colony, Bahawalpur District, Punjab Province, Pakistan. Nationality: Pakistani. Date of designation referred to in Article 2a(4)(b): 22.8.2011. under the heading Natural persons shall be replaced by the following: Mati ur-Rehman Ali Muhammad (alias (a) Mati-ur Rehman, (b) Mati ur Rehman, (c) Matiur Rahman, (d) Matiur Rehman, (e) Matti al-Rehman, (f) Abdul Samad, (g) Samad Sial, (h) Abdul Samad Sial, (i) Ustad Talha, (j) Qari Mushtaq, (k) Tariq, (l) Hussain). Date of birth: Approximately 1977. Place of birth: Chak number 36/DNB, Rajkan, Madina Colony, Bahawalpur District, Punjab Province, Pakistan. Nationality: Pakistani. Other information: Physical description: 5 feet 2 inches; 157,4 cm. Name of father: Ali Muhammad. Date of designation referred to in Article 2a(4)(b): 22.8.2011.